Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended sua sponte as follows: 
In the specification:
On page 1, first paragraph [00001], “14-November-2017” has been changed to --November 14, 2017, now U.S. Patent No. 10,710,109--.
In the claims:
In claim 1, line 19, “a target object as a coating on a target object” has been changed to --a target object as a coating on the target object--.

REASONS FOR ALLOWANCE
	The reasons for allowance have been already set forth in the final office action mailed 4/28/2021 (see bottom of page 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            
le
7/3/2021